Case 1:19-cr-00017-.]I\/|S-TAB Document 71 Filed 01/22/19 Page 1 of 1 Page|D #: 190

AO 442 (Rev. ll/ll) ArrestWarrant '

UNITED STATES DISTRICT CoURT

 

for the
Southern District ofIndiana F|! FD
United States of America U SJ£;‘:KZ 2019
. ) ‘ - »- ’S 0
V ) ease No. lNDlANAPOLlS, INll)F|l/§;§A
)
)
JeanetteFalcon-09 § 1 : 19_€1._ 00 l j JMS _1AB
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person lo be arresleaj jeanette Falcon ,

who is accused of an offense or violation based on the following document filed with the court:

d lndictment EI Supersedinglndictment \J lnformation CI Superseding information ij Complaint

Cl Probation Violation Petition C] Supervised Release Violation Petition ij Violation Notice Cl Order of the Court

This offense is briefly described as follows:

Count l: Conspiracy to Distribute Controlled Substances, in violation of 21 U.S.C. § 846.

 

Date: 116/2019

 

City and Statel Indianapolis, lndiana

 

 

Retu rn

 

This warrant was received on (da¢e) 01 117 l li ,'and the person was arrested on (da¢e) _Ol /Y 11

at (city and slate) _:\ J:’dw\.ré/|`)', :DA/

Date: _Ql:_;Z;/_j___ W W

Arresting oj¢`cer ’s signa!ure

jA' /l/l<+% L/o /bro°/<

Printea' name and title

 

 

 

